     Case 2:20-cv-01308-WBS-EFB Document 8 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   GEORGIA MILES,                                   No. 2:20-cv-1308-WBS-EFB P
11                      Petitioner,
12          v.                                        ORDER
13   PLUMAS COUNTY,
14                      Respondent.
15

16          Petitioner is confined to Napa State Hospital. She proceeds without counsel seeking a

17   writ of habeas corpus. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On August 27, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on petitioner and which contained notice to petitioner that any objections to

21   the findings and recommendations were to be filed within fourteen days. Petitioner has not filed

22   objections to the findings and recommendations. 1

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1
              Error! Main Document Only.Although it appears from the file that petitioner’s copy of
27   the findings and recommendations was returned, petitioner was properly served. It is the
     petitioner’s responsibility to keep the court apprised of his current address at all times. Pursuant
28   to Local Rule 182(f), service of documents at the record address of the party is fully effective.
                                                       1
     Case 2:20-cv-01308-WBS-EFB Document 8 Filed 10/21/20 Page 2 of 2


 1         1. The findings and recommendations filed August 27, 2020, are adopted in full;

 2         2. Petitioner’s application for a writ of habeas corpus is dismissed without prejudice;

 3         3. The Clerk is directed to close the case; and

 4         4. The court declines to issue a certificate of appealability.

 5   Dated: October 21, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
